DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on October 27, 2022 are entered into the file. Currently, claims 1, 7, and 8 are amended; claims 4, 13, and 14 are cancelled; claims 15-20 are withdrawn; resulting in claims 1-3, 5-12, and 21-23 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8-10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 2016/0236444, previously cited) in view of Toshikura et al. (JP 2015-083338, machine translation previously provided) and Suenaga (US 2009/0193629, newly cited).
Regarding claim 1, Immordino et al. teaches a magnetic receptive panel (10, 20, 30, 40, 50, 60; gypsum-based building material) comprising a prefabricated gypsum core (12; gypsum-based building material substrate) including main surfaces and a layer of magnetic receptive elements (14, 24, 34, 44, 54, 62; magnetic layer) applied only to the panel surface (16; first main surface) of the gypsum core ([0002], [0033]-[0035], Figs.1A-6). Immordino et al. teaches that the thickness of the magnetic receptive elements can be 1 thousandth of an inch to 100 thousandth of an inch ([0039]), corresponding to about 0.025 mm to about 2.5 mm, which overlaps the claimed range. Although Immordino et al. teaches that the magnetic receptive elements may be in the form of a magnetic paint or coating comprising various ferromagnetic materials such as iron and that the magnetic receptive elements can be covered with a cover sheet comprising a coating ([0011]-[0012], [0058]), the reference does not specifically teach that the magnetic layer contains iron powder and an alkali metal silicate-based binder or that an inorganic coating covers the entire surface of the magnetic layer.
However, in the analogous art of magnetic building materials, Toshikura et al. teaches a decorative board used for building materials such as interior walls [0001]. Similar to Immordino et al., Toshikura et al. teaches a non-combustible base material layer (1) coated with a magnetic layer (3) having a thickness of 0.5 to 2.0 mm in order to enable magnets to be attached to the walls ([0010]-[0011], [0036], [0083], Fig. 1).
Toshikura et al. further teaches that the magnetic material particles used in the magnetic layer can be pure iron or an alloy thereof (iron powder) and can preferably have an average particle size of 50 to 200 µm so that the particles are easy to obtain and have good workability for stirring and applying the coating ([0032]-[0033]). The inorganic binder used for the magnetic layer can be selected from silicate compounds of alkali metal elements such as potassium silicate, sodium silicate, etc. (alkali metal silicate-based binder) from the viewpoint of coatability, adhesiveness, and nonflammability ([0031], [0043]).
The decorative board is further provided with a surface treatment layer (4; inorganic coating), which is coated on the magnetic layer and also contains an inorganic binder selected from potassium silicate, sodium silicate, lithium silicate, and the like (alkali metal silicate flame retardant material) ([0036]-[0037]). Toshikura et al. teaches that the decorative board is additionally provided with a surface decorative layer (5) to improve the appearance and stain resistance of the board, and that the surface treatment layer serves to improve the compatibility or adhesion between the magnetic layer and the surface decorative layer ([0040], [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic receptive panel of Immordino et al. by using a magnetic layer containing iron powder having the claimed average particle diameter and an alkali metal silicate-based binder as the coating for the magnetic receptive elements and further covering the entire surface of the magnetic layer with an inorganic coating including an alkali metal silicate flame retardant material, as taught by Toshikura et al., in order to provide a magnetic layer having good coatability, adhesiveness, and nonflammability, and to improve the compatibility between the magnetic layer and an additional surface decorative layer.
Although Immordino et al. in view of Toshikura et al. does not teach specific values for the content per unit area of the iron powder and the density of the magnetic layer, Toshikura et al. does further teach that the blending amount of the magnetic material particles (iron powder) is preferably 10 to 1000 parts by mass with respect to 100 parts by mass of the inorganic binder, wherein the blending amount can be adjusted according to the required magnetic force and the workability of the coating during application [0034]. Therefore, Toshikura et al. expressly teaches optimization of the amount of magnetic metal particles within the magnetic layer such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined an optimum value of a content per unit area of the iron powder and a density of the magnetic layer, especially given the teachings in Toshikura et al. regarding the desire to increase the magnetic force so that heavy objects can be held while ensuring suitable workability and adhesion of the coating.
Although Toshikura et al. teaches that the thickness of the magnetic layer and the blending amount of magnetic particles in the magnetic layer can each be adjusted in order to achieve a magnetic force sufficient for holding heavy objects ([0002], [0034], [0036], [0073]), the combination of Immordino et al. and Toshikura et al. does not expressly teach that the gypsum-based building material exhibits a property of attracting a magnet having a diameter of 17 mm and an adsorption force of 3.5 N to an iron plate having a thickness of 1 mm with sufficient adsorption force to keep a single A4 sheet of paper from falling in a case where the gypsum-based building material is stood vertically.
However, in the analogous art of magnetic fastening mechanisms, Suenaga teaches a fastening apparatus which uses magnetism to fasten an object with a magnetic material to a target surface (Abstract). Suenaga teaches that the material, diameter, and thickness of the magnet (M) are selected to achieve a sufficient strength of magnetism for holding a paper memo (Pm; single A4 sheet of paper) vertically on the target surface (T) ([0068], [0072], Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Immordino et al. in view of Toshikura et al. by appropriately adjusting the magnetic strength such that the building material, when stood vertically, has sufficient adsorption force with respect to a particular magnet to hold a single A4 sheet of paper, as taught by Suenaga, for the benefit of enabling a piece of paper, such as a memo, to be displayed on the surface of the building material using a suitable magnet. 
Regarding claims 5 and 6, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Immordino et al. in view of Toshikura et al. and Suenaga, the references teach all of the claimed features. Therefore, the claimed physical properties, i.e. semi-incombustible or incombustible performance, would be implicitly achieved by a composite with all of the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 8, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above. As noted above, Immordino et al. teaches that the building panel comprises a gypsum core (12; gypsum-based building material substrate) ([0013], [0035], [0055]), thus meeting the claimed limitation directed to the gypsum-based building material substrate being a gypsum board.
Regarding claim 9, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above. Immordino et al. teaches that the gypsum core (12; gypsum-based building material substrate) can be made in any thickness and further teaches that the magnetic receptive elements (magnetic layer) can be thick or thin and may have a thickness of from 1 thousandth of an inch to 100 thousandths of an inch, or about 0.025 mm to about 25 mm ([0034], [0039]). Toshikura et al. similarly teaches that the magnetic layer preferably has a thickness of 0.5 to 2 mm in order to achieve a suitable magnetic force to hold heavy objects while ensuring good adhesion and workability [0036]. Toshikura et al. further teaches that the surface treatment layer (4; inorganic coating) preferably has a thickness of 10 to 50 µm in order to achieve sufficient adhesion with the outer surface decorative layer and to prevent deterioration of the appearance of the product [0042].
Therefore, it would have been obvious to one of ordinary skill in the art to select an appropriate thickness of the gypsum-based building material of Immordino et al. in view of Toshikura et al. and Suenaga, such as within the claimed range, based on the desired thickness of the gypsum core according to the particular application of the building material and to achieve the desired magnetic strength and adhesion to an outer surface decorative layer.
Regarding claim 10, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above. Immordino et al. teaches that the magnetic receptive material may comprise a ferromagnetic material including iron, nickel, cobalt, or alloys thereof ([0010]), and Toshikura et al. further teaches that the magnetic layer can include iron-based magnetic material particles (iron powder) such as pure iron, iron alloys, or iron oxide, wherein iron-based materials are preferable because they are inexpensive, easily available, and good quality [0032].
Regarding claim 21, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above, and Immordino et al. further teaches that the magnetic receptive elements (magnetic layer) can be arranged in a variety of patterns such as discontinuous or continuous patterns, and that the magnetic receptive elements can cover about 100% of the panel surface (first main surface) ([0010], [0033], [0047]). Therefore, a continuous pattern of the magnetic receptive elements covering 100% of the panel surface meets the claimed limitation requiring that the magnetic layer covers all of the first main surface.
Regarding claim 22, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above, and while Immordino et al. does not expressly teach an inorganic coating, Toshikura et al. teaches that the surface treatment layer (4; inorganic coating) can comprise sodium silicate or lithium silicate ([0036]-[0037]).
Regarding claim 23, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above. Immordino et al. further teaches that the magnetic receptive elements (magnetic layer) can be located on at least one surface of the building panel ([0033]), wherein all of the embodiments illustrate the magnetic receptive elements applied only to the panel surface (first main surface) (Figs. 1A-6). Toshikura et al. further teaches that the surface treatment layer (inorganic coating) is coated on the magnetic layer so as to improve the compatibility and adhesion between the magnetic layer and the surface decorative layer ([0036], [0040]), wherein the surface treatment layer is illustrated as covering only the entire surface of the magnetic layer (Fig. 1).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 2016/0236444, previously cited) in view of Toshikura et al. (JP 2015-083338, machine translation previously provided) and Suenaga (US 2009/0193629, newly cited) as applied to claim 1 above, as evidenced by Helmenstine (“What Is Water Glass?”, https://sciencenotes.org/water-glass-water-glass-sodium-silicate-facts/, previously cited).
Regarding claims 2 and 3, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above, and while Immordino et al. does not expressly teach an inorganic coating, Toshikura et al. teaches that the surface treatment layer (4; inorganic coating) comprises potassium silicate, sodium silicate, lithium silicate, or the like, as described above ([0036]-[0037]). Toshikura et al. further teaches that the surface treatment layer preferably has a thickness of 10 to 50 µm in order to achieve sufficient adhesion with the outer surface decorative layer and to prevent deterioration of the product’s appearance [0042]. As evidenced by Helmenstine, the density of water glass (sodium silicate or potassium silicate) is approximately 2.5 g/m3. Therefore, the surface treatment layer of Toshikura et al. having a thickness of 10 to 50 µm has an equivalent mass per unit area of about 25 to 125 g/m2, which overlaps or falls within the ranges of claims 2 and 3. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 2016/0236444, previously cited) in view of Toshikura et al. (JP 2015-083338, machine translation previously provided) and Suenaga (US 2009/0193629, newly cited) as applied to claim 1 above, and further in view of Fleet (US 2019/0032341, previously cited).
Regarding claim 7, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above but does not expressly teach that the gypsum-based building material has a specific variation in thickness. However, in the analogous art of building materials, Fleet teaches a wall panel having a textured outer surface, wherein the average surface roughness (Ra) of the textured surface is between 2 and 12 µm, and wherein the textured surface provides a light scattering effect that helps mask any unevenness in the wall and hide joints between panels ([0022], [0038], [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Immordino et al. in view of Toshikura et al. and Suenaga to have a textured outer surface, as taught by Fleet, in order to enable the material to mask any unevenness or imperfections in the building material. Furthermore, Fleet teaches a variation in thickness of 2 to 12 µm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 2016/0236444, previously cited) in view of Toshikura et al. (JP 2015-083338, machine translation previously provided) and Suenaga (US 2009/0193629, newly cited) as applied to claim 1 above, and further in view of Deetz (US 5,843,329, previously cited).
Regarding claims 11 and 12, Immordino et al. in view of Toshikura et al. and Suenaga teaches all of the limitations of claim 1 above, and while Toshikura et al. teaches that for decorative boards, subjecting magnetic metal plates to rust prevention treatment is known in the art ([0005]), the combination of references does not expressly teach including a rust preventive agent in the magnetic layer at the claimed amount.
However, in the analogous art of magnetic coatings, Deetz teaches magnetic paint additives useful for paints, inks, and other coatings, which can be applied to a variety of substrates including sheet rock (gypsum) (col 3, Ln 2-6, 50-57). Deetz teaches that the additive composition includes ferromagnetic particles such as powdered iron, magnetic iron oxide, and magnetic iron alloys and further includes sodium benzoate (water-soluble rust preventive agent) or other anti-rust compounds in an amount ranging from about 1.5% to about 3% per weight of iron to inhibit rusting (col 4, Ln 44-57; col 5, Ln 60-64).
It would have been obvious to one of ordinary skill in the art to modify the gypsum-based building material of Immordino et al. in view of Toshikura et al. and Suenaga by including a rust preventive agent such as sodium benzoate in the magnetic layer in an amount meeting the claimed range, as taught by Deetz, for the benefit of inhibiting rusting of the magnetic particles within the magnetic layer. Furthermore, Deetz teaches a content of the rust preventive agent of from about 1.5% to about 3% per weight of iron, which overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 7 and 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to the claims in the response filed October 27, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 9-11 of the remarks filed October 27, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Suenaga is used as a tertiary reference in combination with Immordino et al. and Toshikura et al. to address the new limitation regarding the property of attracting a magnet with sufficient magnetic adsorption force to hold a single A4 sheet of paper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lytle (US 2003/0232130) teaches a magnetically attractive coating composition containing paint and iron particles, wherein the strength of magnetic attraction between the coating and a magnetic may be increased by applying multiple coats of the coating composition to a surface (Abstract, [0008], [0011]).
Saga et al. (JP H11272217, machine translation via EPO provided) teaches a magnetic layer (2) formed on a sheet-shaped base material (1) for use as a bulletin board, wherein the thickness of the magnetic layer is adjusted so as to achieve a sufficient adsorption force so that various sizes of sheets of paper can be held to the wall surface without falling using magnet attracting pieces having particular dimensions ([0001], [0019], [0033]-[0034]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785